Order entered November 3, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00040-CV

                         IN THE INTEREST OF M.A.M., A CHILD

                      On Appeal from the 301st Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DF-03-14732-T

                                            ORDER
       We REINSTATE this appeal.

       In an order dated September 25, 2014, we abated this appeal to allow the trial court to

conduct a hearing and make findings of fact and conclusions of law regarding accurate copies of

two orders. The Court has now received a supplemental clerk’s record containing both the trial

court’s findings of fact and conclusions of law and accurate copies of the two orders. We have

also received the supplemental reporter’s record of the hearing.

                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE